Citation Nr: 0633530	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-03 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for prostatitis.

Entitlement to service connection for a low back strain.

Entitlement to service connection for arthritis as secondary 
to a low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that it is more likely than 
not that the veteran developed chronic prostatitis in 
service.

3.  There is no competent medical evidence that the veteran 
has a low back strain related to service.

4.  There is no competent medical evidence that the veteran 
has arthritis of the back caused by a service connected 
disability. 


CONCLUSIONS OF LAW

1.  Prostatitis was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R §§ 3.159, 3.303 (2006).  

2.  A low back strain was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  

3.  Arthritis of the low back is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

At the outset, the Board notes that while VA may not be in 
complete compliance with every aspect of the VCAA with 
respect to the veteran's claim for service connection for 
prostatitis, the Board has determined that the evidence 
supports a grant of the benefit sought.  Consequently, any 
lack of notice or development under the VCAA for this 
particular claim cannot be considered prejudicial to the 
veteran, and remand for such notice and development would be 
an unnecessary waste of VA time and resources.  

Regarding the remaining claims, the Board finds that any 
deficiencies in VA's duty to notify resulted in no prejudice 
and that it has no further duty.  In correspondence dated in 
March 2002, the RO advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits, including for disabilities claimed as 
secondary to service-connected disabilities.  The RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  The RO also requested that 
the veteran notify the RO of any additional information or 
evidence he wanted the RO to obtain on his behalf, or the 
evidence itself.  The Board finds that by making this 
request, the RO satisfied the requirement that VA request 
"any evidence in the claimant's possession that pertains to 
the claim" and an additional generalized request would have 
been superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  
	
During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board notes that the VCAA notice failed to address the 
elements of the degree of disability or the effective date of 
disability.  In that regard, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot. 

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records and all 
private medical records that the veteran requested in 
conjunction with this appeal.  The veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.

II.  Service Connection for Prostatitis

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The Board has reviewed the evidence and has determined that 
service connection is warranted for prostatitis.  The 
veteran's service medical records show that he was treated 
for prostatitis first in October 1963 through November 1963, 
and again in January 1964.  Private medical records also show 
a current diagnosis for chronic prostatitis.   

To support his claim that a nexus exists between the current 
condition and the condition for which he was treated in 
service, the veteran submitted medical opinions from three 
private physicians.  In a letter dated in January 2004, Dr. 
D.P. stated that he had treated the veteran since 1984 for 
chronic prostatitis.  Dr. D.P. stated that based on his own 
history of treatment for the veteran, as well as the 
veteran's military records, it was his opinion that the 
veteran's prostatitis dated back to military service.  In a 
letter from the veteran's urologist, dated in February 2004, 
Dr. M.C. stated that he reviewed his own treatment records 
for the veteran, as well as the veteran's service medical 
records.  Based on these records, Dr. M.C. stated that there 
was a likelihood that the veteran had chronic prostatitis 
during his military service.  Finally, in a letter dated in 
January 2004, Dr. C.O. stated that she had been treating the 
veteran for chronic prostatitis since October 2001.  Dr. C.O. 
stated that she had reviewed the veteran's service medical 
records and concluded that it was very likely that he 
suffered from chronic prostatitis during military service.  

The Board concludes that the letters from Dr. D.P., Dr. M.C., 
and Dr. C.O. are sufficient medical evidence of a link 
between the veteran's current chronic prostatitis and his 
military service.  All three physicians treated the veteran 
for the condition and reviewed the veteran's medical history 
prior to rendering their decisions.  There is no 
contradictory medical evidence of record and the Board finds 
that the criteria for service connection have been met.  



III.  Service Connection for a Low Back Strain

Evidence

Service medical records included clinical records showing 
treatment for back pain.  In a chronological record of 
medical care, dated in October 1963, it was recorded that the 
veteran presented with back pain, hematuria, dysuria, and 
chills.  The examiner detected a mild paravertebral muscle 
spasm.  The examiner's impression was hematuria, possible 
pyelonephritis, rule out urinary tract stone.

A clinical record, dated in November 1963, showed that the 
veteran was admitted for the complaints of back pain, 
hematuria, dysuria, and chills that he presented in October 
1963.  In the clinical record, Dr. P.C. noted that the 
veteran denied injury.  Dr. P.C. recorded the final diagnosis 
as prostatitis.  

In a clinical record dated in January 1964, it was again 
noted that the veteran presented with low back pain.  On 
physical examination, the veteran's prostate was found to be 
tender and boggy.  The diagnosis was prostatitis.

In treatment notes, dated in June 1995, Dr. D.P. recorded 
that the veteran presented with complaints of neck and back 
pain after being in a car accident.  Dr. D.P. diagnosed 
whiplash, spondylosis, and a low back strain. 

Analysis

The Board has reviewed the medical evidence and concludes 
that service connection for a low back strain must be denied.  
The service medical records show that the veteran received 
treatment for back pain, but this pain was found to be 
related to prostatitis.  There is no evidence of a muscle 
strain in the veteran's service medical records.  Although 
post-service medical records show treatment for a low back 
strain, this treatment was many years after service and 
nothing in these records indicates the low back strain is in 
any way related to an incident in service.  Instead, these 
treatment records indicate that the low back pain was due to 
a car accident many years after the veteran's discharge.  
There is no evidence linking a current low back condition to 
an incident in service.  

IV.  Secondary Service Connection for Arthritis

Legal Criteria

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Analysis

The veteran is claiming that he currently suffers from 
arthritis of the low back caused by a low back strain 
incurred in service.  For reasons explained, the veteran does 
not currently suffer from a low back strain that was incurred 
or aggravated during active duty.  Because service connection 
has not been shown for the claimed underlying condition, the 
veteran is not entitled to service connection on a secondary 
basis for any injury incurred as a result of the claimed 
condition.  38 C.F.R. § 3.310(a) (2006).  Service connection 
as secondary to a low back strain cannot be granted.   




V.  Conclusion

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the veteran is to be given the 
benefit of the doubt.  38 U.S.C.A. 5107(b) (West 2002).  In 
determining that service connection is not warranted for a 
low back strain, or for arthritis of the low back as 
secondary to a low back strain, the Board has carefully 
considered the benefit of the doubt doctrine.  The 
preponderance of the evidence, however, is against the 
veteran's claims and that doctrine is not for application in 
this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for prostatitis is granted.

Service connection for a low back strain is denied.

Service connection for arthritis of the low back, as 
secondary to a low back strain, is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


